DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  “the at least one light deflector” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5-8, 12-13 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Patent Application 2009/0076772 A1) and further in view of Peterson (U.S. Patent Application 2006/0283243 A1).
Claim 17:  Hinshaw teaches – 
A foot imaging apparatus [kiosk] (Figure 3, Element 40) comprising:
a housing [foot pillow assembly] (Figure 3, Element 47)
a flexible membrane [translucent membrane] (Figure 3, Element 70)
the flexible membrane (Figure 3, Element 70) and the housing defining an inflatable chamber [transparent portion 50 of the foot pillow assembly 47 to be incident on a translucent membrane 70 that is part of the foot pillow assembly 47 and that defines a flexible or expandable upper boundary of the bladder] (Para 0072 & 0075)  
the flexible membrane being configured, upon inflation of the inflatable chamber, to receive a foot thereon [operates by being inflated thereby to move the membrane 70 into intimate contact with the bottom of the consumer's foot] (Para 0077);
a three-dimensional (3D) imager [3D capture] (Para 0087; Figure 8, Element 91 and Figure 5, Element 66) configured to acquire a topographical plantar image of the foot on the flexible membrane from under the flexible membrane [Light reflected from the underside of the membrane 70 reflects off the mirror 64 to be directed along an optical path bounded by rays 71 to the camera 66] (Para 0075) (as shown in Figure 5); and
a monitoring unit [computer] (Figure 7, Element 53) configured to monitor a monitored region in order to evaluate a positioning of the foot received on the flexible membrane upon inflation of the inflatable chamber [control the interaction among the various hardware components including the acquisition of measurement information, the processing of that information] (Para 0079) [the information supplied to the touch screen…to provide feedback to the consumer with respect to correct foot positioning for a scan] (Para 0077)
the monitoring unit [computer] (Figure 7, Element 53) comprising 
a camera [camera] (Figure 5 & 7, Element 66) configured to acquire a monitoring image of the monitored region [step 91 initiates a 3D scan] (Para 0084), 
the monitoring image [foot image at a measurement position] containing information about the positioning of the foot received on the flexible membrane and corresponding to one of a front elevation view and a rear elevation view of the foot received on the flexible membrane [provides feedback based upon the position detector array information to indicate whether the consumer has his foot in an appropriate position…step 91 initiates a 3D scan] (Para 0042; 0083 & 0084).
Examiner’s Note:  The claim limitation, “containing information about the positioning of the foot received on the flexible membrane”, in its broadest most reasonable interpretation encompasses the foot merely being in the image.
	Hinshaw provides a general overview of the housing.  Hinshaw discloses that the foot pillow assembly of Hinshaw is based upon the foot pillow assembly of Peterson et al. (U.S. Patent Application 2006/0283243 A1) (Para 0071).  The Examiner notes that Para 0071 references a U.S. Patent Application contains transposed numbers of 0 and 2.  There is no question however as Hinshaw for the following reasons:
Other paragraphs cite to Peterson (Para 0078 & 0096)
The transposed U.S. Patent Application is described as co-pending
Peterson and Hinshaw are owned by the same assignee (Esoles, L.L.C.)
The transposed U.S. Patent Application returns no results
In view of the above, there is no questions that the transposed U.S. Patent Application is Peterson et al. (U.S. Patent Application 2006/0283243 A1).  However, the Examiner acknowledges that Peterson does not rise to the level of being incorporated by reference (MPEP 2163.07(b) and 608.01(p)). 
Hinshaw fails to teach the specific details regarding the structure of the housing, membrane and inflatable chamber.  
However, Peterson teaches – 
a housing [housing] (Figure 6, Element 62) comprising 
a top wall (Element as indicated by arrow in the reproduced Figure 8 below), 
[AltContent: textbox (Drawing 1 – Arrow pointing to the top wall from Figure 8 of Peterson)]
    PNG
    media_image1.png
    301
    272
    media_image1.png
    Greyscale


a bottom wall [transparent plate] (Figure 8, Element 72) spaced apart from the top wall (as shown in Figure 8 and in view of the Element as indicated by arrow in the reproduced Figure 8 above), and 
a sidewall [walls 63 through 66] (Figure 8, Element 64-66 & Figure 6, Element 63) interconnecting the top wall and the bottom wall (as shown in Figure 8), 
the top wall (Element as indicated by arrow in the reproduced Figure 8 below) defining an opening (Element between the dotted arrow in the reproduced Figure 8 below)
[AltContent: textbox (Drawing 2 – Space between the dotted arrows from Figure 8 of Peterson)]
    PNG
    media_image2.png
    160
    597
    media_image2.png
    Greyscale


a support structure [frame] (Figure 8, Element 82) coupled with the top wall along a periphery of the opening [a frame 82 clamps and seals the periphery of the membrane 81 to the upper edges of the front and rear walls 63 and 64 and to the upper edges 77, 78 and 80] (Para 0061 and as shown in Figure 8);
a flexible membrane [membrane] (Figure 8, Element 81) suspended [not stretched; rather they are relaxed] from the support structure and extending across the opening (Para 0061 and as shown in Figure 8), 
the flexible membrane and the housing defining an inflatable chamber [the flexible membrane 81, upper shelf 70 and walls 63 through 66 define a variable volume, sealed chamber 83 above the reference plane 76 wherein operation of the air pump 60 expands the volume by increasing the pressure within the chamber 83] (Para 0061), 
the flexible membrane being configured, upon inflation of the inflatable chamber, to receive a foot thereon [flexible membrane defines the top of an air cushion that captures the patient's foot in the neutral position when the air pillow is inflated] (Abstract) in order to facilitate the generation of information about the contour of an individual's foot in a referenced neutral position (Para 0016)
The Examiner finds that the prior art of Hinshaw contains a device (foot pillow assembly) which differed from the claimed device by the substitution of some generalized components (housing, membrane and inflatable chamber) with other components (housing, suspension membrane and inflatable chamber) disclosed in more detail; 
The Examiner finds that the substituted components and their functions were known in the art.  Peterson discloses the top wall of the housing, the suspension of the membrane and the details of the inflatable chamber.  The disclosure of Peterson is sufficient to understand their functions of the substituted components.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Hinshaw discloses that the foot pillow assembly of Hinshaw is based on the foot pillow assembly of Peterson.  Thus, substitution is predictable in results in similar operation of the foot pillow assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinshaw in view of Peterson in order to facilitate the generation of information about the contour of an individual's foot in a referenced neutral position (Para 0016)
Examiner’s Note:  To better understand the motivation to combine, the Examiner points to the Background Section of the Specification of the Applicant.  Within the Background Section, the Applicant describes the difficulty of obtaining a 3D planar image of a foot in a semi-weight-bearing state (Para 0005).  The Invention of the Applicant solves this difficulty by suspending a flexible membrane and having a housing defining an inflatable chamber (Para 0006-0007, 0077 & 0092).  It would have been obvious to one of ordinary skill in the art to modify Hinshaw in view of Peterson with a similar motivation as disclosed by Peterson and the Applicant.
Claim 18/17:  Hinshaw teaches further comprising at least one light deflector arranged to deflect light from the monitored region into a field of view of the camera for capture by the camera as the monitoring image (Figure 5, Element 64).
Claim 3/18/17:  Hinshaw teaches wherein the camera and the at least one light deflector are arranged with respect to the flexible membrane such that the monitoring image provides at least one of a view of the flexible membrane with the foot thereon (Figure 5, Element 64).
Claim 5/17:  Hinshaw teaches wherein the bottom wall is mounted on a top surface of the 3D imager (in view of Figure 4, Element 62 and Figure 5), the at least one light deflector (Figure 5, Element 64) is located inside the housing, and the camera is located inside the 3D imager and configured to acquire the monitoring image through the bottom wall of the housing and the top surface of the 3D imager (in view of Figure 4, Element 62 and Figure 5)
Claim 6/17:  Hinshaw teaches wherein the 3D imager is located inside the housing (as shown in Figure 5).
Claim 7/18/17:  Hinshaw teaches wherein the at least one light deflector is a plane mirror (Figure 5, Element 64) lying at least partly in the field of view of the camera (Figure 5, Element 66).
Claim 8/7/18/17:  Hinshaw teaches wherein the plane mirror (Figure 5, Element 64) has a surface normal that is oriented at a tilt angle (as show in Figure 5).
Claim 12/17:  Hinshaw teaches wherein the monitoring image is a still image [frame grabber] (Para 0076). 
Claim 13/17:  Hinshaw teaches wherein the monitoring image is a video stream [frames are then processed] (Para 0076).
Claim 16/17:  Hinshaw teaches wherein the flexible membrane is configured to receive the foot thereon in a semi-weight-bearing condition (Claim 4 & 6).
Claim 19:  Hinshaw teaches – 
An assembly [kiosk] (Figure 3, Element 40) comprising:
a housing [foot pillow assembly] (Figure 3, Element 47)
a flexible membrane [translucent membrane] (Figure 3, Element 70)
the flexible membrane (Figure 3, Element 70) and the housing defining an inflatable chamber [transparent portion 50 of the foot pillow assembly 47 to be incident on a translucent membrane 70 that is part of the foot pillow assembly 47 and that defines a flexible or expandable upper boundary of the bladder] (Para 0072 & 0075)  
the flexible membrane being configured, upon inflation of the inflatable chamber, to receive a foot thereon [operates by being inflated thereby to move the membrane 70 into intimate contact with the bottom of the consumer's foot] (Para 0077);
a monitoring unit [computer] (Figure 7, Element 53) located inside the housing and configured to monitor a monitored region in order to evaluate a positioning of the foot received on the flexible membrane upon inflation of the inflatable chamber [control the interaction among the various hardware components including the acquisition of measurement information, the processing of that information] (Para 0079) [the information supplied to the touch screen…to provide feedback to the consumer with respect to correct foot positioning for a scan] (Para 0077)
the monitoring unit [computer] (Figure 7, Element 53) comprising 
a camera [camera] (Figure 5 & 7, Element 66) configured to acquire a monitoring image of the monitored region [step 91 initiates a 3D scan] (Para 0084), 
the monitoring image [foot image at a measurement position] containing information about the positioning of the foot received on the flexible membrane and corresponding to one of a front elevation view and a rear elevation view of the foot received on the flexible membrane [provides feedback based upon the position detector array information to indicate whether the consumer has his foot in an appropriate position…step 91 initiates a 3D scan] (Para 0042; 0083 & 0084).
Examiner’s Note:  The claim limitation, “containing information about the positioning of the foot received on the flexible membrane”, in its broadest most reasonable interpretation encompasses the foot merely being in the image.
Hinshaw provides a general overview of the housing.  Hinshaw discloses that the foot pillow assembly of Hinshaw is based upon the foot pillow assembly of Peterson et al. (U.S. Patent Application 2006/0283243 A1) (Para 0071).  The Examiner notes that Para 0071 references a U.S. Patent Application contains transposed numbers of 0 and 2.  There is no question however as Hinshaw for the following reasons:
Other paragraphs cite to Peterson (Para 0078 & 0096)
The transposed U.S. Patent Application is described as co-pending
Peterson and Hinshaw are owned by the same assignee (Esoles, L.L.C.)
The transposed U.S. Patent Application returns no results
In view of the above, there is no questions that the transposed U.S. Patent Application is Peterson et al. (U.S. Patent Application 2006/0283243 A1).  However, the Examiner acknowledges that Peterson does not rise to the level of being incorporated by reference (MPEP 2163.07(b) and 608.01(p)). 
Hinshaw fails to teach the specific details regarding the structure of the housing, membrane and inflatable chamber.  
However, Peterson teaches – 
a housing [housing] (Figure 6, Element 62) comprising 
a top wall (Element as indicated by arrow in the reproduced Figure 8 below), 
[AltContent: textbox (Drawing 3 – Arrow pointing to the top wall from Figure 8 of Peterson)]
    PNG
    media_image1.png
    301
    272
    media_image1.png
    Greyscale


a bottom wall [transparent plate] (Figure 8, Element 72), and 
a sidewall [walls 63 through 66] (Figure 8, Element 64-66 & Figure 6, Element 63) interconnecting the top wall and the bottom wall (as shown in Figure 8), 
the top wall (Element as indicated by arrow in the reproduced Figure 8 below) defining an opening (Element between the dotted arrow in the reproduced Figure 8 below)
[AltContent: textbox (Drawing 4 – Space between the dotted arrows from Figure 8 of Peterson)]
    PNG
    media_image2.png
    160
    597
    media_image2.png
    Greyscale


a support structure [frame] (Figure 8, Element 82) coupled with the top wall along a periphery of the opening [a frame 82 clamps and seals the periphery of the membrane 81 to the upper edges of the front and rear walls 63 and 64 and to the upper edges 77, 78 and 80] (Para 0061 and as shown in Figure 8);
a flexible membrane [membrane] (Figure 8, Element 81) suspended [not stretched; rather they are relaxed] from the support structure and extending across the opening (Para 0061 and as shown in Figure 8), 
the flexible membrane and the housing defining an inflatable chamber [the flexible membrane 81, upper shelf 70 and walls 63 through 66 define a variable volume, sealed chamber 83 above the reference plane 76 wherein operation of the air pump 60 expands the volume by increasing the pressure within the chamber 83] (Para 0061), 
the flexible membrane being configured, upon inflation of the inflatable chamber, to receive a foot thereon [flexible membrane defines the top of an air cushion that captures the patient's foot in the neutral position when the air pillow is inflated] (Abstract) in order to facilitate the generation of information about the contour of an individual's foot in a referenced neutral position (Para 0016)
The Examiner finds that the prior art of Hinshaw contains a device (foot pillow assembly) which differed from the claimed device by the substitution of some generalized components (housing, membrane and inflatable chamber) with other components (housing, suspension membrane and inflatable chamber) disclosed in more detail; 
The Examiner finds that the substituted components and their functions were known in the art.  Peterson discloses the top wall of the housing, the suspension of the membrane and the details of the inflatable chamber.  The disclosure of Peterson is sufficient to understand their functions of the substituted components.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Hinshaw discloses that the foot pillow assembly of Hinshaw is based on the foot pillow assembly of Peterson.  Thus, substitution is predictable in results in similar operation of the foot pillow assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinshaw in view of Peterson in order to facilitate the generation of information about the contour of an individual's foot in a referenced neutral position (Para 0016).
Examiner’s Note:  To better understand the motivation to combine, the Examiner points to the Background Section of the Specification of the Applicant.  Within the Background Section, the Applicant describes the difficulty of obtaining a 3D planar image of a foot in a semi-weight-bearing state (Para 0005).  The Invention of the Applicant solves this difficulty by suspending a flexible membrane and having a housing defining an inflatable chamber (Para 0006-0007, 0077 & 0092).  It would have been obvious to one of ordinary skill in the art to modify Hinshaw in view of Peterson with a similar motivation as disclosed by Peterson and the Applicant.
Claim 20/19:  Hinshaw teaches further comprising at least one light deflector arranged to deflect light from the monitored region into a field of view of the camera for capture by the camera as the monitoring image (Figure 5, Element 64).

Claim(s) 9-11 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Patent Application 2009/0076772 A1) and Peterson (U.S. Patent Application 2006/0283243 A1) and further in view of O’CONNER et al. (U.S. Patent Application 2014/0121532 A1).
Claim 9/8/7/18/17:  Hinshaw and Peterson fail to teach specific tilt angles.  However, O’CONNER teaches wherein the tilt angle ranges from 30° to 60° [equal to 45 degrees] (Para 0092; Embodiment of Figure 16 uses the mirrors of the embodiment of Figure 10) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hinshaw and Peterson to include the light deflector angles as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 10/9/8/7/18/17:  Hinshaw and Peterson fail to teach specific tilt angles.  However, O’CONNER teaches wherein the tilt angle is equal to 45° [equal to 45 degrees] (Para 0092; Embodiment of Figure 16 uses the mirrors of the embodiment of Figure 10) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hinshaw and Peterson to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
Claim 11/8/7/18/17:  Hinshaw and Peterson fail to teach a vertical camera position.  However, O’CONNER teaches wherein the axis of the field of view of the camera points vertically upward (Figure 16, Element 111) in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hinshaw and Peterson to include the light deflector as taught by O’CONNER in order to provide sufficient information for analysis of the health of a patient's foot or a structure that is suitable for in-home use (Para 0004).
Claim 14/17:  Hinshaw teaches a touch screen (Figure 3, Element 52).  Peterson teaches a computer-aided control system.  Hinshaw and Peterson fail to teach displaying the camera captured images.  However, O’CONNER teaches further comprising a visual display device (Figure 1, Element 16) configured to display the monitoring image acquired by the camera (Figure 16, Element 111) in order to display the images to the patient (Para 0048)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hinshaw and Peterson to include the display as taught by O’CONNER in order to display the images to the patient (Para 0048).
 
 Claim(s) 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Patent Application 2009/0076772 A1) and Peterson (U.S. Patent Application 2006/0283243 A1) and further in view of Pishdadian et al. (U.S. Patent Application 2006/0098896 A1).
Claim 21:  Hinshaw teaches – 
A method for imaging a foot [foot image at a measurement position] (Para 0042), 
comprising the steps of: 
providing a flexible membrane [translucent membrane] (Figure 3, Element 70)
the flexible membrane defining an upper portion of an inflatable chamber [transparent portion 50 of the foot pillow assembly 47 to be incident on a translucent membrane 70 that is part of the foot pillow assembly 47 and that defines a flexible or expandable upper boundary of the bladder] (Para 0072 & 0075)
adjusting an internal pressure of the inflatable chamber to inflate the inflatable chamber including the flexible membrane [operates by being inflated thereby to move the membrane 70 into intimate contact with the bottom of the consumer's foot] (Para 0077)
disposing the foot on the flexible membrane [scans the foot to produce an array of measurements representing the topography of the bottom of the consumer's foot] (Para 0067); 
monitoring a positioning of the foot received on the flexible membrane upon inflation of the inflatable chamber [control the interaction among the various hardware components including the acquisition of measurement information, the processing of that information] (Para 0079) [the information supplied to the touch screen…to provide feedback to the consumer with respect to correct foot positioning for a scan] (Para 0077)
comprising acquiring a monitoring image [foot image at a measurement position] containing information about the positioning of the foot received on the flexible membrane and corresponding to one of a front elevation view and a rear elevation view of the foot received on the flexible membrane [provides feedback based upon the position detector array information to indicate whether the consumer has his foot in an appropriate position…step 91 initiates a 3D scan] (Para 0042; 0083 & 0084).
Examiner’s Note:  The claim limitation, “containing information about the positioning of the foot received on the flexible membrane”, in its broadest most reasonable interpretation encompasses the foot merely being in the image.
analyzing the monitoring to determine whether the positioning of the foot on the flexible membrane is correct [the information supplied to the touch screen…to provide feedback to the consumer with respect to correct foot positioning for a scan] (Para 0077); and
Hinshaw provides a general overview of the housing.  Hinshaw fails to teach the specific details regarding the structure of the housing.    
However, Peterson teaches – 
providing a suspended flexible membrane [membrane] (Figure 8, Element 81) [not stretched; rather they are relaxed] (Para 0061 and as shown in Figure 8) in order to facilitate the generation of information about the contour of an individual's foot in a referenced neutral position (Para 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinshaw in view of Peterson in order to facilitate the generation of information about the contour of an individual's foot in a referenced neutral position (Para 0016) 
Hinshaw and Peterson fail to teach the analyzing the monitoring image.  However, Pishdadian teaches – 
monitoring a positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056), comprising 
acquiring a monitoring image containing information about the positioning of the foot [The placement of the foot can be checked by imaging the foot with some or all of the cameras] (Para 0056); 
analyzing the monitoring image to determine whether the positioning of the foot is correct [If the foot is appropriately positioned within the scanning area] (Para 0068) (Figure 11, Element Check Camera & Foot Toe position O.K.?); and 
if the positioning of the foot is correct, acquiring an image of the foot received on the flexible membrane [If the foot is appropriately positioned within the scanning area, then the system manager allows the scan to begin] (Para 0068) (Figure 11, Element Get all Images); 
otherwise, adjusting the positioning of the foot and repeating the monitoring [the foot is outside of the appropriate field of view of the camera pairs, then the system manager sends a signal to the GUI to instruct the user to reposition the foot in a certain direction] (Para 0068) (Figure 11, Element Instruct User to move foot, Adjust Light & Check Camera) 
analyzing and adjusting steps until the positioning of the foot is correct [After the foot position is confirmed, the foot can be re-imaged by all the camera pairs, or the first set of images can be fully processed] (Para 0068-0069) (Figure 11, Element Image O.K.? & User Feedback) in order to determine the correct placement of objects within the scanner (Para 0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Hinshaw and Peterson to include the monitoring image analysis of Pishdadian in order to determine the correct placement of objects within the scanner (Para 0056).
Claim 23/21:  Hinshaw teaches wherein acquiring the monitoring image comprises providing at least one of a view of the flexible membrane with the foot thereon and a view of a reflection of the flexible membrane with the foot thereon (Figure 5, Element 64).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Patent Application 2009/0076772 A1) and Peterson (U.S. Patent Application 2006/0283243 A1) in view of Lidtke (U.S. Patent Application 2014/0276094 A1).
Claim 15/17:  Hinshaw and Peterson fail to specifically teach dorsiflexion information.  However, Lidtke teaches wherein the information about the positioning of the foot received on the flexible membrane comprises a degree of dorsiflexion of the toes when the foot is received on the flexible membrane (Para 0022 and Figure 3A & 3B) in order to provide proper soft tissue compression while allowing an optical scanner to visualize the modified topographical skin surface (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinshaw and Peterson in view of Lidtke in order to provide proper soft tissue compression while allowing an optical scanner to visualize the modified topographical skin surface (Abstract).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Patent Application 2009/0076772 A1); Peterson (U.S. Patent Application 2006/0283243 A1) and Pishdadian et al. (U.S. Patent Application 2006/0098896 A1) and further in view of Lidtke (U.S. Patent Application 2014/0276094 A1).
Claim 24/21:  Hinshaw, Peterson and Pshdadian fail to teach assessing a degree of dorsiflexion.  
However, Lidtke teaches – 
wherein analyzing the monitoring image comprises assessing a degree of dorsiflexion of the toes when the foot is received on the flexible membrane (Para 0022 and Figure 3A & 3B) in order to provide proper soft tissue compression while allowing an optical scanner to visualize the modified topographical skin surface (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinshaw, Peterson and Pishdadian in view of Lidtke in order to provide proper soft tissue compression while allowing an optical scanner to visualize the modified topographical skin surface (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 5-21 & 23-24 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references were applied in the prior rejection of record.  No pertinent arguments remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793